Citation Nr: 1014197	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from February 1941 to 
September 1945.  He died in January 2008.  The appellant is 
the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the appellant's claim 
for entitlement to service connection for the cause of the 
Veteran's death.  Jurisdiction of the appellant's claim is 
with the VA RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2010 signed statement, the appellant's 
accredited representative indicated that she wanted to appear 
at a hearing before a Veterans Law Judge at the RO.  As such, 
the case must be remanded in order to schedule the appellant 
for a hearing.  38 C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the appellant for a 
hearing before a Veterans Law Judge at the 
RO in accordance with the docket number of 
her appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


